Worden, J.
Lindley filed his claim (a note) against the estate of Bavid G. Campbell, and the executor not appearing to contest it, it was allowed, and judgment rendered in form against the defendant, Samuel L. Campbell, in his individual capacity. It is objected that the executor had no notice. It appears that the claim was placed upon the appearance docket, according to the provisions of the act of 1855, and this was all the notice necessary to be given. Acts 1855, p. 81.
The point as to the form of the judgment would seem to be well taken, but this error, which would seem to be clerical, could, and probably would, have been amended in the Court below, had an application been made for that purpose. No such application having been there made, the appeal must be dismissed.
Per Curiam. — The appeal is dismissed, with costs.